Via EDGAR, U.S. Mail and Facsimile Mr. David L. Orlic Office of Mergers & Acquisitions United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: ITEX Corp. Solicitation Materials pursuant to Rule 14a-12 Filed on October 18, 2010 File No. 000-18275 Dear Mr. Orlic: On behalf of David Polonitza and the Committee to Enhance ITEX (the  Committee ) , in connection with the Solicitation Materials relating to ITEX Corporation ( ITEX ) pursuant to Rule 14a-12 that were filed on 18 October 2010 (the  Solicitation Materials ) , we have set forth below supporting documentation for a number of statements made within the Solicitation Materials. General 1. Over the past year we have attempted to have a dialogue with the current board to address the following issues (Page 1) On 23 March 2010 through a letter that was mailed and attached to a Schedule 13D and then again on 18 June 2010 through email, members of the Committee attempted to start a dialogue with the board of directors of ITEX. On both occasions, the Chairman of the Board, Steve White, rebuked the offer, directing us to speak with ITEXs investor relations contact, Mr. Alan Zimmelman. Mr. David Polonitza did speak with Mr. Zimmelman, but was unable to make any progress in addressing his concerns regarding ITEXs operations. 2. Ill-advised capital allocation decisions by overpaying millions for acquisitions (Page 2) Between ITEXs Fiscal Year 2006  Fiscal Year 2009, ITEX expended over $4 million on three separate acquisitions: certain Intagio assets on 01 August 2007, ATX The Barter Company on 01 March 2008 and Intagio Media Services on 01 August 2008 (Source: ITEXs FY 2009 10K, pages 10 & 22). Over that same time frame , ITEXs core franchise business revenues increased only by $313,000. (in thousands) FY 2006 FY 2007 FY 2008 FY 2009 Gross Association and Transaction Fees $ generated by Franchisees The capital expended on these acquisitions did little to increase the member- count of ITEXs Marketplace (ITEX had 22,000 businesses in FY 2006 and 24,000 in FY 2009  Source: ITEX 10KSB, page 1; ITEX 10K, page 5) while overall revenues generated by the franchisees increased only $313,000 or 2%. At the end of Fiscal 2009, ITEX has a net-tangible book value (Book value minus goodwill and intangible assets) of $9,091,000. Based on factual data provided by ITEX in its financial statements, we believe that spending over 40% of net tangible book value in acquisitions that increase the core business revenues only by 2% is overpaying for acquisitions. 3. Failure to organically grow the franchise business (Page 2) We state that ITEX has failed to grow the franchise business organically using the following two metrics: (i) Overall Gross Association and Transaction Fees generated by Franchisees  From FY 2006-FY 2009, Gross Association and Transaction Fees generated by Franchisees grew by a total of only 2%. (ii) Overall office count of the ITEX franchise network and the number of states they occupy  Though ITEX ceased to provide information after its FY 2006 10- KSB (Page 3), we have gathered data on ITEXs offices from www.itex.com , ITEXs website. This information is attached as Appendix A. 4. Increases in Corporate overhead by $2 million annually, surpassing corresponding increases in non- franchisee related revenues(Page 2) ITEX has added overhead and expenses for its non-franchise related operations faster than non-franchise related revenues have increased. The gross revenue and trading activity of the ITEX franchisees have not increased by a significant measure since Fiscal 2006 (an increase of $313,000), yet Corporate Overhead and Expenses (all expenses besides the commissions paid to ITEX franchisees) has risen by over $2.4 million. This is partly due to the acquisition and operations of ITEXs corporate owned barter offices: Page 9 of ITEXs FY 2006 10 -KSB states : As of July 31, 2006, we had 19 full
